                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CURT LOWDER,                                         )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 1:18-cv-01216-TWP-MPB
                                                     )
PAUL TALBOT,                                         )
LAFLOWER,                                            )
                                                     )
                              Defendants.            )

                      Order Denying Motion for Preliminary Injunction

       This matter is before the Court on Plaintiff Curt Lowder’s (“Mr. Lowder”) Motion for

Preliminary injunction. At the time of the filing of this lawsuit, Mr. Lowder was an Indiana prison

inmate incarcerated in the Indiana State Reformatory (ISR) in Pendleton, Indiana. He sued Dr.

Paul Talbot and Health Services Administrator LaFlower, medical employees at ISR, for their

alleged deliberate indifference to his serious medical needs. He seeks specific medical treatment

and medications. After defendants answered, Mr. Lowder filed this motion for a preliminary

injunction seeking essentially the same relief he seeks in his lawsuit. Defendants responded in

opposition to the motion. Mr. Lowder did not reply. For the reasons stated below, the motion, dkt.

[18] is denied.

                               I.   Preliminary Injunction Standard

       “A preliminary injunction is an extraordinary equitable remedy that is available only when

the movant shows clear need.” Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). “To

survive the threshold phase, a party seeking a preliminary injunction must satisfy three
requirements.” Valencia v. City of Springfield, 883 F.3d 959, 966 (7th Cir. 2018) (internal

quotations omitted)). It must show that: (1) “absent a preliminary injunction, it will suffer

irreparable harm in the interim period prior to final resolution of its claims”; (2) “traditional legal

remedies would be inadequate”; and (3) “its claim has some likelihood of succeeding on the

merits.” Id. Only if the moving party meets these threshold requirements does the court then

proceed to the balancing phase of the analysis. Id. In the balancing phase, “the court weighs the

irreparable harm that the moving party would endure without the protection of the preliminary

injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

the requested relief.” Id.

                                          II.   Discussion

        Before arriving at ISR, Mr. Lowder was incarcerated at the Wabash Valley Correctional

Facility (WVCF). While there he had seen outside medical provider Dr. Kurt Madsen, and

apparently medical providers at WVCF followed the specialist’s recommendations in some

respects. He received Ultram, Gabapentin, Tylenol, and other non-steroidal anti-inflammatory

medications for pain, as well as Pepcid for a gastrointestional condition. After he was transferred

from WVCF to ISR, defendants changed his treatment, specifically discontinuing Ultram.

Mr. Lowder also contends that Dr. Madsen recommended surgery, but defendants will not follow

that recommendation. Mr. Lowder contends he is in pain because defendants’ have been

deliberately indifferent to his serious medical needs by not following Dr. Madsen’s

recommendations.

        The Court will address the three Valencia factors to assess Mr. Lowder’s motion.

                A.      Likelihood of Success on the Merits




                                                  2
        Mr. Lowder’s argument that he is likely to succeed on the merits of his claims are premised

on the assertion that defendants are deliberately indifferent because they are not following

Dr. Madsen’s recommendations. Defendants offer evidence that they are providing

constitutionally adequate medical treatment, and therefore Mr. Lowder’s likelihood of success on

the merits is not a foregone conclusion.

        To state a valid Eighth Amendment claim for inadequate medical care, Mr. Lowder must

“allege acts or omissions sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A deliberate indifference claim is

comprised of two elements: one objective and one subjective. McGee v. Adams, 721 F.3d 474, 480

(7th Cir. 2013). Defendants do not dispute that Mr. Lowder suffers from serious medical

conditions. To demonstrate deliberate indifference to a serious medical judgment a plaintiff must

show that medical decisions were “such a substantial departure from accepted professional

judgment, practice, or standards, as to demonstrate that [they] . . . did not base the decision[s] on

such a judgment.” Proctor v. Sood, 863 F.3d 563, 568 (7th Cir. 2017).

        “Under the Eighth Amendment, [a plaintiff] is not entitled to demand specific care. [H]e

is not entitled to the best care possible. [H]e is entitled to reasonable measures to meet a substantial

risk of serious harm to [him].” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Mr. Lowder

“is not entitled to demand specific care.” Id.

        In Dr. Talbot’s affidavit submitted in opposition to the motion for preliminary injunction,

he states that when Mr. Lowder arrived at ISR, he reviewed Mr. Lowder’s records and performed

research on recommended treatments for Mr. Lowder’s conditions. He prescribed Mobic for pain,

which is a long-acting non-steroidal anti-inflammatory medication and recommended, with

exercise, for the condition afflicting Mr. Lowder. He also determined that Gabapentin was no



                                                   3
longer recommended for Mr. Lowder’s condition, so he ordered a gradual reduction of the

Gabapentin. Dr. Talbot also states that there was no specific recommendation from Dr. Madsen

for Mr. Lowder to receive any back or hip surgery. Finally, Dr. Talbot continued Mr. Lowder’s

prescription for Pepcid.

        Dr. Talbot also states in the affidavit that he has seen Mr. Lowder numerous times in 2017

and 2018, and Mr. Lowder does not require a cane, walker, or wheelchair, is able to walk to the

health care unit, get up and down from the examination table, and dress and bathe himself. While

Mr. Lowder always asks for Ultram, Dr. Talbot states that his physical findings and the medical

research do not warrant that medication. Finally, Dr. Talbot states that Mr. Lowder has not been

taking the prescribed pain medications, but is refusing them and demanding Ultram instead.

        As noted, Mr. Lowder did not reply to defendants’ response which contains Dr. Talbot’s

affidavit.

        This record indicates that defendants are aware of and monitoring Mr. Lowder’s condition

and have prescribed him appropriate medications. Thus Mr. Lowder has not shown that he is likely

to succeed on the merits of his claims alleging that defendants are being deliberately indifferent to

his serious medical needs. “Less efficacious treatment – chosen without the exercise of

professional judgment – can constitute deliberate indifference, see Petties v. Carter, 836 F.3d 722,

730 [(7th Cir. 2016)], but Mr. Lowder has not presented evidence that his treatment departed from

accepted medical judgment, practice, or standards.” Proctor v. Sood, 863 F.3d 563, 568 (7th Cir.

2017) (emphasis added). He simply refers to Dr. Madsen’s recommendations, which is not

sufficient to demonstrate that he will likely succeed on the merits.




                                                 4
               B.      Irreparable Harm

       “[H]arm is considered irreparable if it “cannot be prevented or fully rectified by the final

judgment after trial.” Whitaker by Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ, 858

F.3d 1034, 1045 (7th Cir. 2017) (internal citations omitted). Mr. Lowder has failed to establish

that he is at risk of suffering irreparable harm if his injunctive relief is not granted. While he

contends that without surgical intervention he may lose the use of a limb, this is a conclusory

statement not supported by this record. As for his pain, Dr. Talbot stated in his affidavit that

Mr. Lowder is offered pain medication but refusing it, demanding his preferred Ultram. The Court

discerns no appreciable danger of irreparable harm.

               C.      Inadequate Legal Remedies

      “The moving party must also demonstrate that he has no adequate remedy at law should the

preliminary injunction not issue.” Whitaker, 858 F.3d at 1046. “This does not require that he

demonstrate that the remedy be wholly ineffectual.” Id. (citing Foodcomm Int’l v. Barry, 328 F.3d

300, 304 (7th Cir. 2003)). “Rather, he must demonstrate that any award would be seriously

deficient as compared to the harm suffered.” Id. (quoting Foodcomm, 328 F.3d at 304).

      Mr. Lowder has not shown that he his remedy at law would be inadequate to the harm

suffered. He offers no argument or authority to demonstrate that, should this request for a

preliminary injunction be denied, he does not have an adequate remedy at law by pursuing this

action to its conclusion.

                                                III. Conclusion

       Because Mr. Lowder has not shown that he is entitled to a preliminary injunction by

meeting any of the three threshold requirements, see Valencia, 883 F.3d at 966, his motion for a

preliminary injunction, dkt. [18], is denied.



                                                   5
       IT IS SO ORDERED.



Date: 3/29/2019



Distribution:

Curt Lowder
972067
Indiana State Prison
Inmate Mail/Parcels
One Park Row
Michigan City, IN 46360

Electronically Registered Counsel




                                    6
